     Case 3:16-cv-00456-MMD-CLB Document 98 Filed 08/02/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
1
                                      DISTRICT OF NEVADA
2
3
      TANIKO SMITH, et al.                           Case No. 3:16-CV-0456-MMD-CLB
4
                                       Plaintiffs,       ORDER GRANTING PLAINTIFF’S
5                                                       MOTION TO COMPEL DISCOVERY
              v.
6                                                                   [ECF No. 91]
      ISIDRO BACA, et al.,
7
                                    Defendants.
8
9
              Before the Court is Plaintiff’s motion to compel discovery from Defendants. (ECF
10
     No. 91.) Defendants’ opposition to this motion was originally due on Friday, July 9, 2021.
11
     However, the Court granted Defendants an extension of time to file the opposition until
12
13   July 23, 2021. (ECF No. 95.) To date, Defendants have not filed an opposition, nor have

14   they requested any additional extensions of time to file any opposition. Pursuant to Local
15
     Rule 7-2(d), the failure of an opposing party to file points and authorities in response to
16
     any motion . . . shall constitute a consent to the granting of the motion. Therefore,
17
     Plaintiff’s motion to compel, (ECF No. 91), is GRANTED. Defendants are ordered to
18
19   produce the discovery outlined in Plaintiff’s motion on or before August 13, 2021. (Id. at

20   6-13.)
21
              DATED: August 2, 2021.
22
                                                ___________________________________
23                                              UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
